September 6, 2019

Honorable Margo K. Brodie
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

     Re: Community Housing Improvement Program, et al. v. City of New York, et al., 19-cv-4087

Dear Judge Brodie:

        We write to request a conference regarding our proposed motion pursuant to F.R.C.P. 24 to
intervene on behalf of N.Y. Tenants and Neighbors (T&N), and Community Voices Heard (CVH),
whose members include thousands of rent stabilized tenants who stand to lose their homes if Plaintiffs
prevail in this action and succeed in nullifying the Rent Stabilization Laws that have protected tenants in
New York since 1968. We also request leave to file a motion to dismiss the complaint in the event that
intervention is granted. Defendants have informed us that they take no position on our motion.

Intervention

        The proposed intervenors have both representational and organizational standing to intervene in
this matter. An organization suing “on behalf of its members” has representational standing if “some
particular member of the organization would have had standing to bring the suit individually.” N.Y. Civil
Liberties Union v. N.Y.C. Transit Auth., 684 F.3d 286, 294 (2d Cir. 2012). An association has standing
to bring suit on behalf of its members when (1) “its members would otherwise have standing to sue in
their own right;” (2) “the interests it seeks to protect are germane to the organization’s purpose;” and (3)
“neither the claim asserted nor the relief requested requires the participation of individual members in
the lawsuit.” Int’l Union, United Auto., Aerospace & Agr. Implement Workers of Am. v. Brock, 477 U.S.
274, 275 (1986) (citing Hunt v. Washington Apple Adver. Comm’n, 432 U.S. 333, 343 (1977)).

         An organization may also “have standing in its own right to seek judicial relief from injury to
itself and to vindicate whatever rights and immunities the association itself may enjoy.” Warth v. Seldin,
422 U.S. 490, 511 (1975). To have standing, an organization must allege only a “perceptible
impairment” of its interests or an expenditure of resources that could be spent on other activities. Nnebe
v. Daus, 644 F.3d 147, 156-58 (2d Cir. 2011).

        Proposed intervenors T&N and CVH have numerous members who have standing to assert
claims and defenses in this action; the interests that they seek to protect through this lawsuit, namely
preserving affordable housing and furthering tenants’ rights, are germane to their purpose; and the relief
requested and the claims asserted do not require participation of their individual members. Furthermore,
if Plaintiffs were to prevail in this action, the proposed intervenors to would have to divert all their
resources towards assisting the one million tenant families suddenly bereft of the protections of the Rent
Laws and in imminent danger of homelessness.

        Even if the Attorney General adequately represents the proposed intervenors’ interests,
permissive intervention may be granted if they “ha[ve] a claim or defense that shares with the main
action a common question of law or fact,” F.R.C.P. 24(b), and their intervention will “assist in the just
and equitable adjudication of any of the issues between the parties,” Oneida Grp. Inc. v. Steelite
International U.S.A. Inc., 17 Civ. 0957, 2017 WL 6459464 at *13 (E.D.N.Y. 2017) (citing Allco Fin.
Ltd. v. Etsy, 300 F.R.D. 83, 88 (D. Conn. 2014)); New York v. U.S. Dep’t of Health and Human Services,
19 Civ. 4676, 2019 WL 3531960 at *6 (S.D.N.Y. 2019). The proposed intervenors’ defenses share a
common question of law with the main action—that is, the constitutionality of New York’s Rent
Stabilization Law (R.S.L.). Their members, as rent-stabilized tenants facing potential loss of their
homes, are also uniquely positioned, and motivated, to assist in the just and equitable adjudication of
these issues.

Sufficiency of the Pleadings

        The complaint should be dismissed pursuant to F.R.C.P. 12(b)(6) because it utterly fails to state a
claim to relief that is plausible on its face. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bigio v. Coca-
Cola Co., 675 F.3d 163, 173 (2d Cir. 2012). Plaintiffs assert that the R.S.L. on its face constitutes both a
regulatory and a physical taking of property, and violates due process, in violation of the 5th and 14th
Amendments to the U.S. Constitution. Notably, Plaintiffs’ claims are not confined to the June 2019
amendments to the R.S.L., but rather challenge the very concept of rent regulation that has existed in
New York State since World War II. Also notable is the absence from the complaint of any allegation
that any Plaintiff, or any particular member of the Plaintiff organizations, has suffered any specific
amount of monetary loss due to the application of the R.S.L. The absence of individual “as applied”
challenges to the statute by itself mandates dismissal of the complaint. See West 95 Housing Corp. v.
N.Y.C. Dep’t of Housing Preservation and Devel., 31 F. App’x 19 (2d Cir. 2002); Rent Stabilization
Ass’n of N.Y.C. v. Dinkins, 5 F.3d 591, 595 (2d Cir. 1993).

        Plaintiffs wrongly allege that the R.S.L. effects a “physical taking” of their property because: a)
they are deprived of “their right to possess, use and dispose of” their property; b) they are deprived of
some elements of their “bundle” of property rights—specifically “the ability to control who rents and
lives in buildings,” to evict tenants, and to demolish their buildings1—and c) that the “indefinite
duration” of their tenants’ lawful occupancies constitute a “per se physical taking.” See Complaint
¶¶ 376-81. These contentions contravene decades of precedent in the Supreme Court and Second
Circuit. Where “a property owner offers property for rental housing, the Supreme Court has held that
governmental regulation of the rental relationship does not constitute a physical taking.” Harmon v.
Markus, 412 F. App’x 420, 422 (2d Cir. 2011) (citing Fed. Home Loan Mortg. Corp. v. N.Y.S. Div. of
Hous. & Cmty. Renewal, 83 F.3d 45, 47-48 (2d Cir. 1996)). “That a rent-regulated tenancy might itself
be of indefinite duration—as has long been the case under rent control and rent stabilization—does not,
without more, render it a permanent physical occupation of property.” Rent Stabilization Ass’n v.
Higgins, 83 N.Y.2d 156, 172 (1993) (approvingly cited in Harmon, 412 F. App’x at 422). Moreover,
landlords who have acquired property “with full knowledge that it was subject to the RSL ... have
acquiesced in its continued use as rental housing.” Fed. Home Loan, 83 F.3d at 48.


1
         Notably, rent stabilized landlords are permitted to evict their tenants for good cause, Rent Stabilization Code
(R.S.C.) § 2524.3, and to demolish their buildings, R.S.C. § 2524.5(a)(2). Nothing in the R.S.L. limits landlords’ rights to
choose among applicants for vacant apartments.
        Plaintiffs further claim that that the R.S.L. effects a “regulatory taking” because a) it imposes
“significant regulatory restrictions” and requires rental at below market rates; b) it deprives landlords of
a “reasonable market return” which “upsets their investment-backed expectations;” c) it provides for a
“public welfare program” at the expense of a subset of property owners; d) it causes extensive and
negative economic impact; and e) it imposes “a physical occupation on RS units.” See Complaint
¶¶ 382-86. These contentions also contravene decades of precedent in the Supreme Court and Second
Circuit. The Second Circuit, in Federal Home Loan, held that a claim of regulatory taking fails where
the plaintiff does not allege that it is deprived of all “economically viable use of the property.” Fed.
Home Loan, 83 F.3d at 48 (citing Keystone Bituminous Coal Assoc. v. DeBenedictis, 480 U.S. 470, 485
(1987)). The court noted that no taking occurs where, even though a landlord “will not profit as much as
it would under a market-based system, it may still rent apartments and collect the regulated rents.” Id. A
mere reduction in property value does not establish a regulatory taking, id. (citing Bowles v. Willingham,
321 U.S. 503, 517 (1944)), and a landlord owner is not guaranteed a “reasonable return” on investment,
Park Ave. Tower Assocs. v. City of New York, 746 F.2d 135, 139-40 (2d Cir.1984).

         Finally, Plaintiffs assert a claim for violation of their due process rights on the grounds that the
R.S.L. allegedly does not serve the goals it purports to achieve and “serves no legitimate government
purpose.” Complaint ¶¶ 367-75. Plaintiffs also claim that New York City has no basis to determine that
a housing emergency exists.2 See Id. However, the Supreme Court has consistently held that land use
restrictions survive a substantive due process challenge so long as they are not “clearly arbitrary and
unreasonable, having no substantial relation to the public health, safety, morals, or general welfare.”
Lingle v. Chevron U.S.A. Inc., 544 U.S. 528, 541 (2005) (citing Village of Euclid v. Ambler Realty Co.,
272 U.S. 365, 395 (1926)). The court in Lingle cautioned that courts should not engage in “heightened
means-ends review” of economic regulation which would empower or require them “to substitute their
predictive judgments for those of elected legislatures and expert agencies.” Id. at 545; see also Exxon
Corp. v. Governor of Maryland, 437 U.S. 117, 124-25 (1978). Appellate courts, moreover, have held
repeatedly that rent regulation does serve public purposes of the utmost importance. See, e.g., Pennell v.
City of San Jose, 485 U.S. 1, 13 (1988); Bowles v. Willingham, 321 U.S. 503, 513 n.9 (1944); Dawson v.
Higgins, 610 N.Y.S.2d 200, 208 (1st Dep’t 1994). The R.S.L. is neither arbitrary nor unreasonable under
longstanding precedent and does not violate the due process clause.

       For the reasons stated above, the proposed intervenor defendants should be granted leave to file a
motion to intervene in this action, and a pre-motion conference in anticipation of a motion to dismiss the
complaint for failure to state a cause of action should be scheduled.




2
          No basis other than the 61,129 homeless people in the New York City shelters, including 14,674 homeless families
with 21,372 homeless children, comprising 14 percent of the U.S. homeless population (HUD “2018 Annual Homeless
Assessment Report (AHAR) to Congress”); the 20 percent increase in real median rents over the past decade, compared to
the 5 percent increase in real median income (“State of New York City’s Neighborhoods in 2018,” Furman Center (2018));
the fact that over three quarters of low income New Yorkers are officially “rent burdened,” paying over thirty percent of their
income in rent, while almost half pay over 50 percent of their income to their landlords (“State of New York City’s
Neighborhoods,” Furman Center (2013 and 2018)); and the 188,000 New Yorkers who faced eviction proceedings in 2018
because they could not afford their rent (NYC Office of Civil Justice, Annual Report 2018, at 21). Meanwhile, New York
City rent stabilized landlords have enjoyed a 229 percent increase in rents since 1990, with an uninterrupted rise in Net
Operating Income over the past 13 years. Net Operating Income has reached an all-time high of $6,400 per year per stabilized
unit, or $6.4 billion annually for rent stabilized housing as a whole. (NYC Rent Guidelines Board 2019 Income and Expense
Study).
Respectfully submitted,


___s/_______________________
Edward Josephson
Director of Litigation
Legal Services NYC
105 Court Street, 4th floor
Brooklyn, NY 11201
(718) 237-5538
ejosephson@lsnyc.org

Judith Goldiner
Attorney in Charge
Civil Law Reform Unit
Ellen Davidson, of counsel
The Legal Aid Society
199 Water St., 3rd Floor
New York, N.Y. 10038
(212) 577-3332
JGoldiner@legal-aid.org


Faith Gay
Caitlin Halligan
Sean Baldwin
Selendy & Gay PLLC
1290 Avenue of the Americas
New York, NY 10104
(212) 390-9001
fgay@selendygay.com
